After Remand from the Alabama Supreme Court

PITTMAN, Judge.
The Alabama Supreme Court has reversed this court’s August 9, 2002, affir-mance, without opinion, of the trial court’s judgment, and has remanded the case. Ex parte Southern Energy Homes, Inc., 873 So.2d 1116 (Ala.2003). In compliance with the Alabama Supreme Court’s opinion, the judgment of the trial court is reversed and the cause is remanded to the trial court “for further proceedings” consistent with the Supreme Court’s opinion. 873 So.2d at 1124.
REVERSED AND REMANDED.
YATES, P.J., and CRAWLEY and THOMPSON, JJ., concur.